DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 
Drawings
The drawings were received on January 12, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (PGPub 2005/0121838).
Regarding Claim 1, Davis teaches a method for forming a riblet on a component (Abstract- a method of making an article having a desired microembossed architecture), wherein the method comprises: 
inserting the component in a vacuum bag (Fig. 4- substrate 40 placed inside pouch 36; [0039]),
placing the vacuum bag under vacuum by aspiration of the air contained in the vacuum bag using a vacuum pump so that aspiration makes a film comprising a riblet imprint (Figs. 6a-b and 7a-b showing microstructure 34 formed on the interior surface of pouch 36) apply a pressure on the component (Fig. 6; [0042]- the pouch is evacuated and the microstructure 34 contacts the surface of substrate 40), wherein said pressure causes the riblet to be printed on the component ([0042]-the level of evacuation is sufficient (upon subsequent thermal processing steps) to cause embossing of the surface of the substrate), 
peeling the film so as to separate the riblet imprint from the component, after printing (Fig. 9; [0044]- the pouch is opened and article 10 is removed).

Regarding Claim 2, Davis further teaches the film is a wall of the vacuum bag (Figs. 2 and 3 showing the structure of pouch 36).

Regarding Claim 3, Davis further teaches printing the riblet comprises pressing further the film against the component using a tool situated outside the vacuum bag (Fig. 17; [0049]- external pressure 

Regarding Claim 4, Davis further teaches heating the component and the film while the film is applied against the component (Fig. 7; [0043]- pouch 36 is thermally processed so that microstructure 34 embosses the exterior surface of the substrate to form the desired microembossed architecture).

Regarding Claim 5 and 6, Davis further teaches applying a coating on the component ([0040]- substrate may comprise a main body portion and a coating of embossable material), wherein the riblet is printed in the coating (Fig. 7; [0043]- pouch 36 is thermally processed so that microstructure 34 embosses the exterior surface of the substrate to form the desired microembossed architecture).   Amos further teaches the embossable material can comprise a thermoplastic material include various polymers [0040] thus meeting the instant limitations of an anti-erosion coating consisting of a paint and/or of a polymer.

Regarding Claim 7, Davis further teaches the film consists of an elastomer or of a polycarbonate [0036]- Possible material candidates for the sheets 30 include, but are not limited to, polyester (which is an elastomer), such as a nylon film; any film material, thermoplastic, thermosetting or otherwise, compatible with the manufacturing method, is contemplated by the present invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (PGPub 2005/0121838) in view of Amos et al (PGPub 2005/0150589).



Amos teaches an alternative method of vacuum embossing a structure onto a substrate (Abstract) wherein  the riblet forms on the component a groove extending along a longitudinal direction ([0165]- discussing the grooved grating pattern), and wherein the peeling of the film is carried out along the longitudinal direction or following a direction perpendicular to the longitudinal direction (Figs. 4-6a and 10- showing the delamination step perpendicular to the longitudinal direction of the riblet grooves) in order to slowly peel the substrate from the carrier film [0178].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davis to include the riblet forms on the component a groove extending along a longitudinal direction, and wherein the peeling of the film is carried out along the longitudinal direction or following a direction perpendicular to the longitudinal direction as taught by Amos with reasonable expectation of success to slowly peel the substrate from the carrier film [0178].

Response to Arguments
Applicant’s arguments, filed January 12, 2022, with respect to the rejection(s) of Claim(s) 1-8 under 35 USC 102 and 103 in view of Amos (PGPub 2005/0150589) have been fully considered and are persuasive as Amos teaches the evacuation of air and application of pressure to form an imprint as two distinct steps.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis et al (PGPub 2005/0121838).  Examiner notes Amos 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







3/1/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712